DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 3/11/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 3/8/21 has been entered.
 
Claim Interpretation
Regarding claims 3, 16, the claim language contains limitations that are performed by the mobile device. The mobile device is outside the scope of the gaming establishment component and as a result is not given patentable weight.

Response to Arguments	
Claim Rejections - 35 U.S.C. § 101
Applicant’s arguments with respect to claim(s) 1-8, 14-20 have been fully considered and are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.

Claim Rejections - 35 U.S.C. § 112(b)
Applicant’s arguments with respect to claim(s) 1-8, 14-20 have been fully considered and are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.

Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 14 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends Prakash is non-analogous prior art because it is not reasonably pertinent to the problem faced by the inventor. The Examiner respectfully disagrees. The instant application is directed to solving the problem of securely authenticating an entity, i.e. addressing issues that arise from exposing credentials in a public area or using paper transaction slips that can be forged, by using authentication information from a secondary device (Specification, [0010]). Likewise, Prakash is directed to solving said problem by using authentication information such as digital signatures and biometric information of the user from a user’s mobile device to ([0031], [0056] – [0057]). See MPEP 2141.01(a)(I): (“In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem.”).
Applicant contends Prakash fails to teach or suggest any determination to enable a gaming establishment component to continue with an authenticable task to be executed in association with the processor of the gaming establishment component if data authenticating a user of a mobile device is received from the mobile device and the data authenticating the user of the mobile device is validated by a mobile authenticator server. The Examiner respectfully disagrees. First, Nelson, not Prakash, is relied upon to teach the gaming establishment component and its functionality. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, Prakash teaches responsive to the data authenticating the user of the mobile device being validated by a mobile authenticator server, continue with the authenticatable task ([0056] – [0058], The financial institution computer 114 validates the first user and sends a transaction response to the digital asset service provider computer 110. The digital asset service provider computer 110 then continues with the authenticatable task by generating a digital asset corresponding to a requested transfer amount; [0031])
Applicant’s arguments with respect to claim(s) 9 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends Malliah is non-analogous prior art because it is not reasonably pertinent to the problem faced by the inventor. The Examiner respectfully disagrees. The instant application is directed to solving the problem of securely authenticating an entity by using digital signatures (Specification, [0010]). Likewise, Malliah is directed to solving said problem by using digital signatures ([0117]). See MPEP 2141.01(a)(I): (“In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem.”).
Applicant contends Malliah fails to teach or suggest any determination to enable a gaming establishment component to continue with an authenticable task to be executed in association with the processor of the gaming establishment component if data authenticating a user of a mobile device is received from the mobile device and the data authenticating the user of the mobile device is validated by a mobile authenticator server. The Examiner respectfully disagrees. First, Nelson, not Malliah, is relied upon to teach the gaming establishment component and its functionality. In response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, Malliah teaches responsive to an authentication of a user associated with the authenticable task, record a digital signature of the user in association with the authenticable task; ([0117], The digital signature of the employee is recorded upon receiving indication of approval from the employee.).



	



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2017/0011590 to Nelson in view of United States Patent Application Publication No. 2018/0330342 to Prakash.
As per claims 1, 14 Nelson teaches:
A gaming establishment component comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: ([0108], [0127])
responsive to an occurrence of an initiation of an authenticable task to be executed in association with the processor, wirelessly communicate, to a mobile device, data associated with the authenticable task; ([0007], [0055] – [0056], The EGM (e.g. the gaming establishment component) contacts PEDs (e.g. the mobile device) to receive SI data input for the purposes of utilizing their network access capabilities; [0128] – [0129], The EGM and the PED communicate via a wireless communication protocol.)
Nelson does not explicitly teach, but Prakash
responsive to an occurrence of an initiation of an authenticatable task, request authentication of a user of a mobile device; ([0056] – [0057]; Authentication information of the first user is received; [0031])
responsive to receipt, from the mobile device, of data authenticating a user of the mobile device, and responsive to the data authenticating the user from the mobile device being validated by a mobile authenticator server, continue with the authenticatable task; ([0056] – [0057]; The authentication information is sent to the financial institution computer 114 for validation. The financial institution computer 114 validates the first user and sends a transaction response to the digital asset service provider computer 110. The digital asset service provider computer 110 then continues with the authenticatable task by generating a digital asset corresponding to a requested transfer amount; [0031])
One of ordinary skill in the art would have recognized that applying the known technique of Prakash to the known invention of Nelson would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user authentication features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to continue with the authenticatable task in response to receiving information that data authenticating the user of the mobile device is valid from the server results in an improved invention because applying said technique ensures that only authorized users 

As per claims 2, 15, Prakash teaches:
wherein the data authenticating the user of the mobile device comprises biometric data associated with the user. ([0031])

As per claims 3, 16, Prakash teaches:
wherein the data authenticating the user of the mobile device is determined by a mobile device authenticator application of the mobile device. ([0031], [0052])
As per claims 4, 17, Prakash teaches:
wherein the data authenticating the user of the mobile device comprises data associated with a user of a mobile device. ([0031])
Nelson teaches:
wherein the user of the mobile device is a gaming establishment personnel; ([0055])
As per claims 5, 18, Nelson teaches:
wherein the authenticatable task comprises a logging into the gaming establishment component. ([0055] – [0056])
As per claims 6, 19, Nelson teaches:
wherein the authenticatable task comprises an authorization of a transaction. ([0122])
As per claims 7, 20, Prakash teaches:
record the data authenticating the user of the mobile device in association with the authenticable task; ([0056] – [0057])
As per claim 8, Nelson teaches:
wherein the processor comprises a processor of a gaming establishment workstation. ([0108])


Claims 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2017/0011590 to Nelson in view of United States Patent Application Publication No. 2018/0330342 to Prakash, and further in view of United States Patent Application Publication No. 2020/0106780 to Malliah.
As per claim 9, Nelson teaches:
A gaming establishment component comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: ([0108], [0127])
responsive to an occurrence of an initiation of an authenticable task to be executed in association with the processor, establish a wireless communication link with the mobile device; ([0007], [0055] – [0056], The EGM (e.g. the gaming establishment component) contacts PEDs (e.g. the mobile device) to receive SI data input; [0128] – [0129], The EGM and the PED communicate via a wireless communication protocol.)
Nelson does not explicitly teach, but Prakash teaches:
responsive to an occurrence of an initiation of an authenticatable task, request authentication of a user of a mobile device; ([0056] – [0057]; Authentication information of the first user is received; [0031])
responsive to receipt, from the mobile device, of data authenticating the user of the mobile device, communicate the data authenticating the user of the mobile device to a server for validation, wherein the authentication of the user of the mobile device is based on data authenticating the user of the mobile device ([0056] – [0057]; The authentication information is sent to the financial institution computer 114 for validation; [0031])
responsive to the data authenticating the user of the mobile device being indicated as valid by the server, continue with the authenticatable task. ([0056] – [0057], The authentication information is sent to the financial institution computer 114 for validation. The financial institution computer 114 validates the first user and sends a transaction response to the digital asset service provider computer 110. The digital asset service provider computer 110 then continues with the authenticatable task by generating a digital asset corresponding to a requested transfer amount; [0031])
One of ordinary skill in the art would have recognized that applying the known technique of Prakash to the known invention of Nelson would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such digital authentication features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention 
Nelson as modified does not explicitly teach, but Malliah teaches:
responsive to an authentication of a user associated with the authenticable task, record a digital signature of the user in association with the authenticable task; ([0117], The digital signature of the employee is recorded upon receiving indication of approval from the employee.)
One of ordinary skill in the art would have recognized that applying the known technique of Malliah to the known invention of Nelson as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such auditing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to record a digital signature of the user in association with the authenticable task results in an improved invention because applying said technique ensures that the processing of authenticable tasks can be properly audited in the future, thus improving the overall data accuracy/legitimacy of the invention.
As per claim 10, Malliah teaches:
wherein when executed by the processor, the instructions cause the processor to associate the digital signature of the user with the authenticable task via associating the digital signature of the user with a digital transaction slip associated with the authenticable task; ([0117])
As per claim 11, Malliah teaches:
wherein when executed by the processor, the instructions cause the processor to store the digital signature of the user associated with the authenticable task; ([0117])
Nelson teaches:
recording data in a gaming establishment cage and table accounting system; ([0022])
As per claim 12, Prakash teaches:
wherein the authentication of the user of the mobile device is associated with the receipt of user verification data from a server; ([0056] – [0057];
As per claim 13, Malliah teaches:
a digital signature of the user of the user. ([0117])
Nelson teaches:
wherein the user of the mobile device is a gaming establishment personnel; ([0055])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685